Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The crossed out reference has not been considered since it was not submitted with the concise explanation needed for foreign language documents, MPEP 609.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tasaka JP 2004-323603, cited by applicants.
Paragraph 72 and the Table discloses examples using two different SEPS polymers at 5 parts each and 100 parts of paraffin oil having a viscosity of 11 mm2/s.

Claims 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kanayama et al. (JP2003-235688), cited by applicants.
.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chino et al. (US 20190085146), cited by the examiner.
The reference discloses compositions which may contain as much as 600 parts paraffin oil per 100 parts of elastomer (paragraph 219) wherein a block copolymer may be added at a level of 100 parts block copolymer to 100 parts elastomer (paragraph 212). Note paragraph 216 where the oil may have a kinematic viscosity of as little as 10 mm2/s at 40 degrees. Note paragraph 259 for addition of UV absorbers. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen (US 20070238835), cited by the examiner.
The reference discloses composition containing 300-1600 parts of oil with viscosity of 4cST (4 mm2/s) at 40 degrees with 100 parts block copolymer including hydrogenated . 

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over East et al. (US 20160225288) in view of Chen (US 20070238835), cited and for the reasons set out above.
East discloses a gel containing 15% SEBS and 85% oil which “simulates human tissue” (paragraph 35) and note the cover of the document for a “model” for “anatomical training”. The primary reference discloses nothing about the viscosity of their oil. Note Chen paragraph 118 where Chen’s materials have rigidity “similar to human flesh” and said to be “flesh like”. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the oil of the secondary reference as the oil of the primary reference, motivated by the need of the primary reference for an oil gel simulating human flesh and by the disclosure of the secondary reference of oils producing such materials when added to hydrogenated block copolymers absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765